DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021; 11/12/2021; 02/09/2022; 2/09/2022; 10/03/2022; has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Patent Publication Number  2017/0301819 A1) in view of  Basiri (“ Ultrafast Mid-Infrared Optical Modulator Based on Optically Controlled Graphene-Integrated Metasurface”).

Yao teaches, as claimed in claim 1, an optical device comprising: a silicon substrate (128); a dielectric layer (104); an aluminum layer between the silicon substrate and the aluminum oxide layer; and a metasurface  nanostructure (122) comprising: a graphene monolayer (106) on the dielectric layer; and an electrically conductive nanoantenna array (126’) in direct contact with the graphene monolayer (106), wherein each nanoantenna in the nanoantenna array comprises multiple segments1 (Fig. 3b), Yao fails to  teach each segment having one or more parameters selected to achieve simultaneous resonance in the mid-infrared and the near infrared spectral regions when the graphene monolayer is irradiated with a near infrared pump pulse and a continuous mid-infrared probe, wherein the optical device generates mid-infrared pulses via ultrafast modulation of hot carriers in the graphene monolayer. In a related art, Basiri teaches each segment having one or more parameters selected to achieve simultaneous resonance in the mid-infrared and the near infrared spectral regions when the graphene monolayer is irradiated with a near infrared pump pulse and a continuous mid-infrared probe (Page 1 second paragraph), wherein the optical device generates mid-infrared pulses via ultrafast modulation of hot carriers in the graphene monolayer (Page 1 second paragraph). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing aa CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 2, wherein the one or more parameters comprise: a length; a width; an angular orientation with respect to one or more adjacent segments; and a gap between one or more adjacent segments. In a related art, Basiri teaches wherein the one or more parameters comprise: a length; a width; an angular orientation with respect to one or more adjacent segments; and a gap between one or more adjacent segments  (Fig. 1b).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing aa CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 4, wherein the continuous mid-infrared probe is a coherent source or an incoherent source. In a related art, Basiri teaches wherein the continuous mid-infrared probe is a coherent source or an incoherent source2 (Page 1 second paragraph). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing aa CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 5, wherein the coherent source is a laser. In a related art, Basiri teaches wherein the coherent source is a laser (Page 1 second paragraph). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing aa CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 7, wherein the mid-infrared pulses have a modulation time between about 100 femtoseconds and about 500 femtoseconds. In a related art, Basirir teaches wherein the mid-infrared pulses have a modulation time between about 100 femtoseconds and about 500 femtoseconds3 (Page 2, first paragraph).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing aa CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 9, wherein a maximum dimension of each segment is 1000 nm or less. In a related art, Basiri teaches wherein a maximum dimension of each segment is 1000 nm or less (Page 2, paragraph 2).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing a CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 10, wherein a wavelength of the resonance in the mid-infrared is tunable. In a related art, Basiri teaches wherein a wavelength of the resonance in the mid-infrared is tunable 4(Page 1,. paragraph 1).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing a CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 11, wherein the resonance in the mid-infrared is at a wavelength between about 5 um and about 20 um. In a related art, Basiri teaches wherein the resonance in the mid-infrared is at a wavelength between about 5 um and about 20 um (Page 1,. paragraph 2).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing a CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 12, wherein a wavelength of the resonance in the near infrared is tunable. In a related art, Basiri teaches wherein a wavelength of the resonance in the near infrared is tunable (Page 1,. paragraph 2).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing a CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao fails to teach, as claimed in claim 14, wherein the modulation is all-optical. In a related art, Basiri teaches wherein the modulation is all-optical5.
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing a CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao teaches, as claimed in claim 17, wherein the nanoantenna array comprises gold (¶0018).
Yao teaches, as claimed in claim 18, wherein the nanoantenna array comprises a multiplicity of laterally coupled nanoantennas (Fig 1c).
Yao fails to teach, as claimed in claim 19, wherein the optical device is configured for optical communication, ultrafast pump probe measurement, or ultrafast molecular spectroscopy.      In a related art, Basiri teaches wherein the optical device is configured for optical communication, ultrafast pump probe measurement, or ultrafast molecular spectroscopy (Page 1, paragraph 1).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing a CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).
Yao teaches, as claimed in claim 20, an optical device comprising: irradiating an optical device comprising an electrically conductive nanoantenna array in direct contact with a graphene monolayer with a near infrared pump pulse (Fig. 3b), Yao fails to teach irradiating the optical device with a mid-infrared probe; modulating hot carriers in the graphene monolayer; and generating mid-infrared pulses.. In a related art, Basiri teaches irradiating the optical device with a mid-infrared probe; modulating hot carriers in the graphene monolayer; and generating mid-infrared pulses. (Page 1 second paragraph). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical device as taught by Yao, with the segments, as taught by Basiri for the purpose of providing aa CMOS compatible device with large tunability over the MIR spectral range (Page 1, paragraph 1).

Allowable Subject Matter
Claims 3, 6 ,13 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although prior art teaches an optical device comprising: a silicon substrate; a dielectric layer; an aluminum layer between the silicon substrate and the aluminum oxide layer; and a metasurface  nanostructure comprising: a graphene monolayer on the dielectric layer; prior art fails to simultaneously teach herein the device achieves near field intensity enhancement of the near infrared pump pulse and the continuous mid-infrared probe exceeding 100 and 1500 fold, respectively, as claimed in claim 3; wherein the incoherent source is a thermal emitter, as claimed in claim 6; wherein the resonance in the near infrared is at a wavelength of about 1 um, as claimed in claim 13; wherein a polarization of the near infrared pump pulse and a polarization of the continuous mid-infrared probe are orthogonal, as claimed in claim 15; wherein a thickness of the dielectric layer is between about 300 nm and about 400 nm, as claimed in claim 16;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

19 November 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  See both segments in fig 3b.
        2 CW probe laser
        3 300 fs
        4 MIR spectral range
        5 Abstract teaches a ultrafast mid-infrared optical modulation. No description of any other type of modulation